Case 0:20-cv-60296-WPD Document 54 Entered on FLSD Docket 03/09/2020 Page 1 of 1



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                                       CASE NO. 20-60296-CIV-DIMITROULEAS

  JORGE SARDINAS,

         Plaintiff,
  v.

  INFINITY AUTO INSURANCE COMPANY,

        Defendant.
  _____________________________________/

                                    NOTICE TO THE PARTIES

         The Court provides notice to the parties that the undersigned and Judge Berger have

  conferred and agreed that the case will remain in the Southern District of Florida.

         DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida,

  this 9th day of March, 2020.




  Copies furnished to:
  Counsel of Record




                                                   1
